     Case 2:20-cv-02359-SPL-ESW Document 27 Filed 09/07/21 Page 1 of 3




 1   WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CV-20-02359-PHX-SPL (ESW)
      Rimoni Pologa-Seiuli,
 9                                             )
                                               )
                        Plaintiff,             )    ORDER
10                                             )
      vs.
11                                             )
                                               )
      Robert Rice, et al.,                     )
12                                             )
13                      Defendants.            )
                                               )
14                                             )

15          Plaintiff Rimoni Pologa-Seiuli has filed a pro se civil rights Complaint pursuant to
16   42 U.S.C. § 1983 (Doc. 1). The Honorable Eileen S. Willett, United States Magistrate
17   Judge, issued a Report and Recommendation (“R&R”) (Doc. 22), recommending the Court
18   dismiss without prejudice Defendant Robert Rice from Plaintiff’s Complaint for failure to
19   serve pursuant to Federal Rule of Civil Procedure 4(m). Plaintiff has filed an objection to
20   the R&R (Doc. 25).
21          A district judge “may accept, reject, or modify, in whole or in part, the findings or
22   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b); see also Fed. R. Civ.
23   P. 72(b)(3) (“The district judge may accept, reject, or modify the recommended disposition;
24   receive further evidence; or return the matter to the magistrate judge with instructions.”).
25   When a party files a timely objection to an R&R, the district judge reviews de novo those
26   portions of the R&R that have been “properly objected to.” Fed. R. Civ. P. 72(b)(3). A
27   proper objection requires specific written objections to the findings and recommendations
28   in the R&R. See United States v. Reyna-Tapia, 328 F.3d 1114, 1118–19 (9th Cir. 2003);
     Case 2:20-cv-02359-SPL-ESW Document 27 Filed 09/07/21 Page 2 of 3




 1   28 U.S.C. § 636(b)(1). It follows that the Court need not conduct any review of portions to
 2   which no specific objection has been made. See Reyna-Tapia, 328 F.3d at 1121; see also
 3   Thomas v. Arn, 474 U.S. 140, 149 (1985) (discussing the inherent purpose of limited review
 4   is judicial economy). Further, a party is not entitled as of right to de novo review of
 5   evidence or arguments which are raised for the first time in an objection to the R&R, and
 6   the Court’s decision to consider them is discretionary. United States v. Howell, 231 F.3d
 7   615, 621–622 (9th Cir. 2000).
 8          In the R&R, the Magistrate Judge recommends that Defendant Rice be dismissed
 9   pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, reasoning that Plaintiff has
10   not provided the U.S. Marshals Service (“USMS”) with sufficient information to effect
11   service on Defendant Rice or good cause as to why Defendant Rice should not be dismissed
12   for failure to timely serve. Although Plaintiff has objected to the R&R, his objection does
13   not point to any specific flaw in the Magistrate Judge’s analysis or findings. Instead, he
14   explains that he provided all of the information he has on Defendant Rice’s location, which
15   is where he was employed at the time of the alleged incident.1 He further states that if he
16   cannot proceed against Defendant Rice, he intends to move forward against Defendant
17   Perez. Ultimately, the circumstances identified by Plaintiff do not qualify as good cause to
18   excuse the delay. Accordingly,
19          IT IS ORDERED that Magistrate Judge Eileen S. Willett’s Report and
20   Recommendation (Doc. 22) is accepted and adopted by the Court.
21          IT IS FURTHER ORDERED that Plaintiff’s Complaint as to Defendant Rice is
22   dismissed without prejudice for failure to timely serve pursuant to Federal Rule of Civil
23   Procedure 4(m).
24   ///
25   ///
26   ///
27
            1
             The process receipt notes that Defendant Rice no longer works at the Saguaro
28   Correctional Center (Doc. 10).

                                                  2
     Case 2:20-cv-02359-SPL-ESW Document 27 Filed 09/07/21 Page 3 of 3




 1         IT IS FURTHER ORDERED that this matter shall remain referred to Magistrate
 2   Judge Eileen S. Willett pursuant to Rules 72.1 and 72.2 of the Local Rules of Civil
 3   Procedure for all pretrial proceedings as authorized under 28 U.S.C. § 636(b)(1).
 4         Dated this 3rd day of September, 2021.
 5
 6                                                   Honorable Steven P. Logan
                                                     United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
